1

2

3

4

5
                          UNITED STATES DISTRICT COURT
6

7                        SOUTHERN DISTRICT OF CALIFORNIA

8    UNITED STATES OF AMERICA,
                                       Case No.:   19CR01402-CAB
9                 Plaintiff,
10        v.                           ORDER AND JUDGMENT TO DISMISS
11                                     INFORMATION WITHOUT PREJUDICE
     ISMAEL GARCIA-CORTEZ,
12
                  Defendant.
13

14

15

16       Upon motion of the UNITED STATES OF AMERICA, and good cause
     appearing,
17
         IT IS ORDERED that the Information in Criminal Case No. 19CR01402-
18
     CAB against defendant ISMAEL GARCIA-CORTEZ is hereby dismissed without
19
     prejudice.
20
         IT IS FURTHER ORDERED the appearance bond posted for the defendant
21
     is exonerated.
22

23
         IT IS SO ORDERED.
24

25
     DATED:    May 10, 2019
26
                                      Hon. Cathy Ann Bencivengo
27                                    United States District Judge

28



30
